Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2020 has been entered.

Response to Arguments
Applicant's arguments filed April 07, 2020 have been fully considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Disposition of Claims
Claims 1 and 3-20 are pending in this application and Claims 17-20 are withdrawn from consideration.
Claims 1 and 3-16 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the fretting surface" in said claim 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 4-7 are also rejected under 112(b) because of their dependency upon base claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu – (US 2019/0032498 A1).

With regard to claim 1, Xu (Fig. 5A-5E) discloses:

A turbomachinery component (202) with a surface that includes a bounded wear coat (255), the component (202) comprising:
a body (208) that is comprised of a first material ([0044]);
a contact surface (Fig. 5A: 214) defined by the body (208);
a recess (Fig. 5A and [0048]: 250) extending into the body (208) and being bounded by a wall surface (Fig. 5A and [0049]: 248A-B) of the body (208) that intersects the contact surface (214) such that the recess (250) communicates with the contact surface (214); and
a wear coat (255) positioned in the recess (250) [0050, 0053, 0060]; and 
wherein the wear coat (255) is comprised of a second material ([0045]) that is different than the first material ([0044]).

With regard to claim 3, Xu discloses the turbomachinery component according to claim 1, wherein a fretting surface (700) is flush with the contact surface (214) (Please see Xu Annotated Fig. 5A below).

    PNG
    media_image1.png
    589
    840
    media_image1.png
    Greyscale


With regard to claim 4, Xu discloses the turbomachinery component according to claim 3, wherein the second material ([0045]) is harder than the first material ([0044]) ([0005], [0016]).

With regard to claim 5, Xu discloses the turbomachinery component according to claim 4, wherein the first material ([0044]) is a metal alloy.

With regard to claim 6, Xu discloses the turbomachinery component according to claim 5, wherein the second material ([0045]) is a cobalt-based alloy.



With regard to claim 9, Xu discloses the turbomachinery component according to claim 1, wherein the recess (250) is polygonal (Fig. 5A: The Examiner submits that recess 250 have a cross-section close to a trapezoid shape).

With regard to claim 10, Xu discloses the turbomachinery component according to claim 9, wherein the recess (250) is trapezoidal (Fig. 5A: The Examiner submits that recess 250 have a cross-section close to a trapezoid shape).

With regard to claim 11, Xu discloses the turbomachinery component according to claim 1, wherein the turbomachinery component (202) is an airfoil ([0046]).

With regard to claim 12, Xu discloses the turbomachinery component according to claim 11, wherein the contact surface (214) component is an end surface of a tip shroud (Fig. 5A-5B).

With regard to claim 13, Xu (Fig. 5A-5E) discloses an apparatus (202) that includes a bounded wear coat (255), the apparatus (202) comprising: 
a first body (208) comprised of a first material ([0044]) that defines at least a portion of a first abutting component (216), the first abutting component (216) including a first end surface (Fig. 5A: 214); 
a first recess (Fig. 5A and [0048]: 250) extending into the first end surface (214) and bounded by a first wall surface (Fig. 5A and [0049]: 248A-B) that intersects with the first end surface (214); 
a first wear coat (255) comprised of a second material ([0045]) positioned within the first recess (250
a second body comprised of the first material ([0044]) that defines at least a portion of a second abutting component, the second abutting component including a second end surface abutting the first end surface (214); 
a second recess extending into the second end surface and bounded by a second wall surface that intersects with the second end surface; 
a second wear coat comprised of the second material ([0045]) positioned within the second recess; and 
wherein the first wear coat (255) defines a first fretting surface (700) (Please see Xu Annotated Fig. 5A above) that contacts a second fretting surface defined by the second wear coat and
the first material ([0044]) is different than the second material ([0045]).
Examiner Note
The Examiner submits that it is understood that platform (208) of airfoil (202) will be bounded on both sides by other adjacent airfoils (202) with corresponding platforms (208). Accordingly, it is inherent that there will be a plurality of airfoils (202) contacting each adjacent one by end surfaces (214). With that said, all underline limitations above are the corresponding adjacent airfoils (202) with corresponding platforms (208) that includes all the structure recited in claim 1 above.

With regard to claim 14, Xu discloses the apparatus according to claim 13, wherein the first material ([0044]) is a metal alloy.

With regard to claim 15, Xu discloses the turbomachinery component according to claim 14, wherein the second material ([0045]) is a cobalt-based alloy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu – (US 2019/0032498 A1).

With regard to claims 7 and 16, Xu discloses the turbomachinery component according to claims 5 and 14.
But Xu does not specifically meet the limitation “…wherein the second material is a ceramic material…”.
However, Xu discloses that wear coat (255) second material is a cobalt-based alloy ([0045]).
Further on, the Examiner takes Official Notice that it is well-known in the art that cobalt-based alloys, like cobalt oxides and cobalt chromium alloys, are used in the production of ceramic coatings and it is also well-known that ceramic coatings are used as wear coatings in similar turbomachinery components (i.e. airfoils, blades, vanes, etc.).
Accordingly, it would have been obvious to one skill in the art, combining prior art elements according to known methods to yield predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coating material of Xu incorporating a ceramic material as a coating material because it would have been obvious to one skill in the art, combining prior art elements according to known methods to yield predictable results.

With regard to claim 8, Xu discloses the turbomachinery component according to claim 1 above.

But Xu does not specifically meet the limitation “…wherein the recess is circular…”. 

Xu (Figs. 7A-7B: Another Embodiment) shows an example of a rounded recess (450) (i.e. circular recess) [0058].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the recess of Xu incorporating a circular recess as taught by Xu as these are different examples provided in the same art but different embodiments and some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill in the art to modify the prior art reference to combine prior art reference teachings to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RUBEN PICON-FELICIANO/               Examiner, Art Unit 3747

/DAVID HAMAOUI/               Primary Examiner, Art Unit 3747